Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 13, 2021.  These drawings are approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Wang, PhD on September 23, 2021.

The application has been amended as follows: 

	Claim 1 has been amended as follows:
--1. (Amended) A turbine fracturing equipment, comprising a transporter, a turbine engine, a reduction gearbox, a transmitter and a plunger pump, wherein an output end of the turbine engine is connected to one end of the reduction gearbox, an other end of the reduction gearbox is connected to the plunger pump through the transmitter; the transporter is configured to support the turbine engine, the reduction gearbox, the transmitter and the plunger pump; the turbine engine, the reduction gearbox, the transmitter, and the plunger pump are arranged in a single-file line, one end of the transmitter is directly connected to the reduction gearbox and another end of 
wherein the transmitter consists essentially of a transmission shaft or a coupling, and
wherein in a plan view, the plunger pump on the chassis is completely within the lapping section.--

	Claim 18 has been amended as follows:
	--18. (Amended) The turbine fracturing equipment according to claim 14, wherein the plunger pump is disposed directly on the lapping section of the chassis

	Claim 22 has been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
September 23, 2021